Exhibit 10.1

 

AMENDMENT NO. 1 TO ADVISORY AGREEMENT (2018)

 

THIS AMENDMENT NO. 1 TO ADVISORY AGREEMENT (2018) (this “Amendment”), dated and
effective as of January 1, 2019, is entered into by and among Black Creek
Industrial REIT IV Inc., a Maryland corporation (the “Corporation”), BCI IV
Operating Partnership LP, a Delaware limited partnership (the “Operating
Partnership”), and BCI IV Advisors LLC, a Delaware limited liability company
(the “Advisor”). The Corporation, the Operating Partnership and the Advisor are
collectively referred to in this Amendment as the “Parties.” Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Advisory Agreement (as defined below).

 

WHEREAS, the Parties entered into that certain Amended and Restated Advisory
Agreement (2018) (the “Advisory Agreement”), dated as of June 13, 2018, pursuant
to which the Advisor agreed to provide certain services to the Company; and

 

WHEREAS, the Parties desire to enter into this Amendment to extend the period
during which the Advisor shall pay for all Organization and Offering Expenses
(other than the Sales Commissions, Dealer Manager Fees and Distribution Fees),
upon the terms and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

1.                                      Section 10(c) of the Advisory Agreement
is hereby superseded and replaced with the following:

 

(c) Notwithstanding the foregoing, the Advisor shall pay for all Organization
and Offering Expenses (other than the Sales Commissions, Dealer Manager Fees and
Distribution Fees) incurred through December 31, 2019. The Corporation shall
reimburse the Advisor for all such Organization and Offering Expenses (other
than the Sales Commissions, Dealer Manager Fees and Distribution Fees) ratably
over sixty months following December 31, 2019.  Beginning January 1, 2020, the
Corporation shall reimburse the Advisor for all Organization and Offering
Expenses (other than the Sales Commissions, Dealer Manager Fees and Distribution
Fees) as and when incurred.  Any reimbursement to the Advisor pursuant to this
Paragraph 10(c) shall be subject to the limitation described in Paragraph
10(a)(i).

 

2.                                      This Amendment constitutes an amendment
to the Advisory Agreement. Except as set forth in this Amendment, all of the
provisions of the Advisory Agreement shall continue in full force and effect in
accordance with their terms. In the event of any conflict between the provisions
of the Advisory Agreement and the provisions of this Amendment, the provisions
of this Amendment shall control.

 

3.                                      This Amendment (a) shall be binding upon
the Parties and their respective successors and assigns; (b) may be executed in
several counterparts, each of which counterpart, when so executed and delivered,
shall constitute an original agreement, and all such separate counterparts shall
constitute but one and the same agreement; and (e) together with the Advisory
Agreement, embodies the entire agreement and understanding between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
consents and understandings relating to such subject matter.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

BLACK CREEK INDUSTRIAL REIT IV INC.

 

 

 

 

By:

/s/ Dwight L. Merriman III

 

Name:

Dwight L. Merriman III

 

Title:

Managing Director, Chief Executive Officer

 

 

 

 

BCI IV OPERATING PARTNERSHIP LP

 

 

 

By:  Black Creek Industrial REIT IV Inc., its Sole General Partner

 

 

 

 

By:

/s/ Dwight L. Merriman III

 

Name:

Dwight L. Merriman III

 

Title:

Managing Director, Chief Executive Officer

 

 

 

 

BCI IV ADVISORS LLC

 

 

 

By:  BCI IV Advisors Group LLC, its Sole Member

 

 

 

 

By:

/s/ Evan H. Zucker

 

Name:

Evan H. Zucker

 

Title:

Manager

 

[Signature page to Amendment No. 1 to Advisory Agreement (2018)]

 

--------------------------------------------------------------------------------